In satisfaction of two indictments charging him with numerous crimes, defendant pleaded guilty to criminal sale of a controlled substance in the third degree as well as bail jumping in the second degree and waived his right to appeal. In accordance with the plea agreement, he was sentenced on the criminal sale count to three years in prison, to be followed by two years of postrelease supervision, and on the bail jumping count to 1 to 3 years in prison, which prison terms were to run consecutively. He now appeals.
*1058Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel’s brief and defendant’s pro se letter, we agree. Accordingly, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, EJ., Spain, Lahtinen, Kavanagh and McCarthy, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.